     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 1 of 12



1
2
3
4
5
6
7
8                               In the United States District Court
9
                   For the Eastern District of California, Fresno Division
10
     Zechariah Lee,                                Case No. 1:19-cv-01043-EPG (PC)
11
12                 Plaintiff,                      STIPULATED PROTECTIVE ORDER
                                                   AND ORDER FOR DEFENDANT’S
13         v.                                      CONFIDENTIAL PEACE OFFICER
14                                                 PERSONNEL RECORDS
     Vernon H. Warnke, (Sheriff); Landrum,
15   (Sergeant); Merced County Sheriff's
     Department; and Does 1 to 5, inclusive,
16
17                 Defendants.
18         The parties, Plaintiff Zechariah Lee and Defendants County of Merced,

19   Sergeant Landrum, Deputy Wali and Deputy Sparks, by and through their

20   attorneys of record, stipulate to the following terms for a protective order

21   related to peace officer personnel files in the possession of the Defendants and

22   sought by Plaintiff in discovery.

23         Scope

24         1.      This Protective Order shall govern only confidential documents, or

25   any information disclosed from those documents, produced or disclosed in this

26   Action by either party during discovery, any deposition, or in connection with

27   any pleadings filed with this Court in this Action, that meet the criteria listed in

28   paragraphs 2 through 7 below.




                                               1
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 2 of 12



1          2.     Defendants have agreed to produce the internal affairs
2    investigation records related to the underlying incident that gave rise to this
3    lawsuit without the necessity of a formal discovery request. The parties agree
4    that those internal affairs investigation records contain information that may be
5    relevant to both the excessive force and Monell claims pending in this lawsuit.
6          3.     The documents and information Defendants have agreed to
7    informally produce originate out of the Defendant Sparks’ peace officer’s
8    personnel records, which are considered presumptively confidential under
9    California Penal Code Sections 832.5, 832.7 and 832.8.
10         4.     California Penal Code section 832.8(a) defines confidential peace
11   officer “personnel records” as any file maintained under the peace officer’s name
12   and relating to any of the following:
13                a. “Personal data, including marital status, family members,
14                    educational and employment history;”
15                b. “Medical history;”
16                c. “Election of employee benefits;”
17                d. “Employee advancement, appraisal, or discipline;”
18                e. “Complaints, or investigations of complaints, concerning an
19                    event or transaction in which he or she participated, or which
20                    he or she perceived, and pertaining to the manner in which he
21                    or she performed his or her duties;”
22                f. “Any other information the disclosure of which would constitute
23                    an unwarranted invasion of personal privacy.”
24         5.     Although California Penal Code section 832.7(b)(1)(A)(ii) exempts
25   from its confidentiality requirements records related to a use of force resulting
26   in “great bodily injury,” which is defined by California Penal Code section
27   12022.7(f) as “a significant or substantial physical injury,” only a portion of the
28




                                             2
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 3 of 12



1    internal investigation report to be disclosed is subject to that confidentiality
2    exemption. The remaining records are not exempt from the statutory privilege.
3          6.     The documents to be disclosed also include records related to
4    Defendant Sparks’ utilization of his canine during four apprehensions that
5    occurred in the year following the incident that gave rise to this lawsuit. That
6    audit not only analyzes the manner in which Defendant Sparks’ used his canine
7    on those subsequent occasions, but also includes a substantial amount of third-
8    party information, including, but not limited to, police reports, criminal history
9    information, body worn camera recordings, medical/injury records, and other
10   similar private, personal information about reporting parties and witnesses.
11         7.     The audit records thus impact the privacy interests of multiple
12   non-parties. A protective order is thus necessary to protect those third-party
13   privacy interests as well as Deputy Sparks’ confidentiality privileges afforded by
14   California Penal Code section 832.7.
15         8.     A protective order is further necessary in order to facilitate prompt
16   informal production of that internal affairs investigation because the report and
17   supporting materials blend and inextricably intertwine non-exempt and exempt
18   confidential materials in a manner that would make redactions so extensive as
19   to render the documents useless to Plaintiff, and very cumbersome, expensive,
20   and time consuming for Defendants to redact.
21         Confidential Information
22         8.     “Confidential Information” means:
23                (a)    Any information contained in a document that is stamped
24   with “Confidential” or “Confidential-Subject to Protective Order”; or
25                (b)    Any information contained in a document that is stamped
26   with “Confidential-Attorney’s Eyes Only.”
27         9.     Stamping “Confidential” or “Confidential-Subject to Protective
28   Order” or “Confidential-Attorney’s Eyes Only” on the cover of a multiple page




                                             3
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 4 of 12



1    document shall classify all pages of the document as confidential unless
2    otherwise indicated by the disclosing party.
3          Permissible Disclosure of Confidential Information
4          Confidential Information
5          10.      Subject to Paragraph 12, the Receiving Party may show and deliver
6    documents stamped with “Confidential” or “Confidential-Subject to Protective
7    Order” to the following people:
8                   (a)   Parties and their counsel including attorneys, paralegals,
9    stenographic and clerical staff employed by such counsel;
10                  (b)   Stenographic employees, court reporters and videographers
11   recording or transcribing testimony by such counsel;
12                  (c)   The Court, Special Master appointed by the Court, mediator,
13   and any members of their staff whom it is necessary to disclose the information;
14                  (d)   Any outside consultant or expert (and any employee thereof
15   who would, in the course and scope of their employment, handle the at-issue
16   documents), whether formally retained or not; and
17                  (e)   Subject to Paragraphs 10 through 12, any witness during a
18   deposition.
19         Confidential Information-Attorney’s Eyes Only
20         11.      Subject to Paragraph 12, the Receiving Party may show and deliver
21   documents stamped with “Confidential-Attorney’s Eyes Only” to the following
22   people:
23                  (a)   Attorneys, paralegals, stenographic and clerical staff
24   employed by such counsel;
25                  (b)   The Court, Special Master appointed by the Court, mediator
26   and any members of their staff to whom it is necessary to disclose the
27   information.
28   ///




                                             4
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 5 of 12



1                  (c)   Stenographic employees, court reporters and videographers
2    recording or transcribing testimony in this Action;
3                  (d)   Any outside consultant or expert whether formally retained
4    or not; and
5                  (e)   Subject to Paragraphs 10 through 12, any witness during a
6    deposition.
7          12.     If the Receiving Party provides Confidential Information to any
8    person entitled to such information by the terms of this Order, such person shall
9    be provided with a copy of the fully executed Protective order, which he or she
10   shall read. Upon reading the Protective Order, such person shall sign a
11   Certification, the form annexed thereto as Exhibit A, acknowledging that he or
12   she has read the Protective order and shall abide by its terms. The Receiving
13   Party shall retain all executed Certifications until the end of the instant
14   litigation. In the event of a possible violation of this protective order, during the
15   pendency of this litigation, and upon a showing of good cause, the court may
16   order production of the executed certifications to the designating party.
17   Otherwise, these Certifications are strictly confidential and are not subject to
18   any discovery request during the pendency of this litigation. No more than
19   thirty (30 calendar days after the end of this litigation in the instant case (as
20   defined infra in Paragraph 7), the Receiving Party shall provide all executed
21   Certifications to the Designating Party.
22         13.     The instant litigation is at an end when (i) a final judgment has
23   been entered by the Court or the case has otherwise been dismissed with
24   prejudice; (ii) the time for any objection to or request for reconsideration of such
25   a judgment or dismissal has expired; (iii) all available appeals have concluded or
26   the time for such appeals has expired; and (iv) any post appeal proceedings have
27   themselves concluded.
28   ///




                                             5
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 6 of 12



1          Use of Confidential Information
2          14.    Confidential Information shall only be used for preparing for and
3    prosecuting this case pending the completion of the judicial process, including
4    appeal. No person to whom this information is disclosed shall cause or permit it
5    to be used for any other purpose.
6          15.    Notwithstanding any other provisions hereof, nothing herein shall
7    restrict any party’s counsel from rendering advice to its client with respect to
8    this Action and, in the course thereof, relying upon Confidential Information
9    provided that in rendering such advice, counsel shall not disclose the other
10   party’s Confidential Information other than a manner provided for in this
11   Protective Order.
12         16.    If Confidential Information is used in any depositions taken in this
13   matter, the original transcript of the deposition, and all copies thereof, shall be
14   stamped “Confidential-Subject to Protective Order” or “Confidential-Attorney’s
15   Eyes Only” depending on the nature of the Confidential Information used. If
16   any portion of the deposition transcript and/or video or audio versions of the
17   deposition containing the Confidential Information, or references thereto, are
18   filed with the Court, it shall be done in compliance with Paragraph 18 of the
19   Protective Order.
20         17.    A copy of the Order shall be attached as an exhibit to said
21   deposition transcripts and the court reporter shall be subject to said order and
22   precluded from providing the original or copies of the deposition or portions
23   thereof, any copies thereof, or portions thereof, to any persons or entities other
24   than counsel of record in the instant action. Furthermore, any audiotape
25   and/or videotape of said deposition shall be subject to this Protective Order. A
26   copy of the Protective Order shall be attached as an exhibit to said audiotape
27   and/or videotape and the court videographers shall be subject to the Protective
28   Order and precluded from providing the original deposition videotape or




                                             6
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 7 of 12



1    portions thereof, any copies thereof, or portions of copies thereof, to any persons
2    or entities other than counsel of record. Any audiotape shall similarly be
3    subject to the Protective order and all persons shall be precluded from providing
4    the original deposition audiotape or portions thereof, any copies thereof, or
5    portions of copies thereof, to any persons or entities other than counsel of record
6    in the instant litigation.
7           18.    Additionally, anyone other than the following persons shall be
8    precluded from attending any deposition whereat any Confidential Documents
9    or confidential information therein are used: the receiving party, the disclosing
10   party, any parties’ counsel, the court reporter, the court videographers, if any,
11   and any of the named parties in the action. In the event Confidential
12   Information marked “Attorney’s Eyes Only” is to be used in the deposition, then
13   the receiving party or parties shall continue to be permitted. Those attending
14   any depositions using Confidential Documents shall not disclose to any person
15   or entity not otherwise entitled to the confidential information, in any manner,
16   including orally, any statements made by the deponents during the course of
17   said depositions referencing Confidential Information, and any such disclosure
18   shall be construed as a violation of the Protective Order.
19          Protection of Confidential Information
20          19.    Counsel shall take all reasonable and necessary steps to assure the
21   security of any Confidential Information and will limit access to Confidential
22   Information to only those persons authorized by the Protective Order.
23          20.    Any party that is served with a subpoena or other request for
24   production of Confidential Information produced by the other party must
25   immediately give written notice of such subpoena or other notice to the original
26   Designating Party so as to afford the original Designating Party an opportunity
27   to obtain an order barring the production or other disclosure, or to otherwise
28   respond to the subpoena or other request for production or disclosure of




                                             7
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 8 of 12



1    Confidential Information. Upon receiving such notice, the original Designating
2    Party shall bear the burden and cost of opposing the subpoena or request for
3    production. In no event should production or disclosure be made without
4    written approval by the original Designating Party unless required by Court
5    order arising from a motion to compel production or disclosure of Confidential
6    Information.
7          21. No more than thirty (30) calendar days after the end of litigation (as
8    defined infra in Paragraph 7), in the instant case, the Receiving Party and every
9    other person and/or entity who received Confidential Information shall (1)
10   destroy such documents and copies thereof and provide written notification of
11   such destruction to the producing party or (2) return such documents and any
12   copies thereof to the producing party.
13         Challenge to Designation
14         22.      Any party may object to the propriety of the designation of
15   Confidential Information by serving a written Objection to the Designating
16   Party. The objecting party must do so sufficiently in advance of the discovery
17   cut-off date to permit compliance with the Federal Rules of Civil Procedure and
18   Local Rules in noticing a motion to remove the confidentiality designation for
19   hearing prior to the discovery cut-off date. All subsequent proceedings related
20   to such challenge will be in accordance with the Local Rules.
21         Filing Confidential Information in Court Records
22         23.      Documents covered by the protective order are authorized to be
23   filed under seal. Any documents filed under seal must be done so in accordance
24   with the Local Rules. Any document filed under seal will remain sealed unless
25   the Court orders the documents to be unsealed in accordance with the Local
26   Rules. Nothing herein shall prejudice any parties’ rights to object to the
27   introduction of any Confidential Information into evidence, on the grounds,
28   including, but not limited to, relevance and privilege.




                                              8
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 9 of 12



1             Miscellaneous Provision
2             24.   The Defendants make no concessions as to the admissibility of such
3    items herein disclosed and reserve the right to seek exclusion of any such items
4    or the information contained therein or their existence either in limine or during
5    trial.
6             25.   It is expressly understood by and between the parties that in
7    producing Confidential Information in this litigation, the parties are relying
8    upon the terms and conditions of the Protective Order.
9             26.   No documents or testimony relating thereto shall be taken until
10   this Protective Order is signed by all parties and the Court. The terms of the
11   Protective Order may be amended or modified only by written agreement of the
12   parties, or upon motion, and order of the Court. This Protective Order shall
13   continue in force until amended or superseded by express order of the Court,
14   and shall survive any final judgment or settlement in this case.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //




                                             9
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 10 of 12



1    IT IS SO STIPULATED.
2
     Dated: April 6, 2021         GERAGOS & GERAGOS, APC
3
4
                                  By: /s/ [Authorized April 6, 2021]
5                                         Ben J. Meiselas
6                                         Attorneys for Plaintiff
                                          Zechariah Lee
7
8    Dated: April 5, 2021         Forrest W. Hansen
9                                 Merced County Counsel

10                                By:   s/ [Authorized April 5, 2021]
                                        Jenna M. Anderson
11
                                        Chief Deputy County Counsel
12                                      Attorney for Defendants County of
                                        Merced, Sergeant Landrum, and Deputy
13                                      Wali
14
     Dated: April 20, 2021        Berry Wilkinson Law Group
15
16                                By:   /s/ Alison Berry Wilkinson
                                        Alison Berry Wilkinson
17                                      Attorney for Defendant
                                        Damian Sparks
18
19
20
21
22
23
24
25
26
27
28




                                        10
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 11 of 12


                                       EXHIBIT A
1
2          I, __________________________________, do solemnly swear that I am fully
3    familiar with the terms of the Stipulated Protective Order entered in this action,
4
     Zechariah Lee v. Clint Landrum, et al., Case Number 1:19-cv-01043-EPG (PC),
5
6    and hereby agree to comply with and be bound by the terms and conditions of

7    the said Protective Order with respect to handling, use and disclosure of each
8
     Confidential Documents. I hereby consent to the jurisdiction of said Court for
9
     purposes of enforcing this non-disclosure Protective Order.
10
11   DATED:
                                            __________________________________
12                                          (signature)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           11
     Case 1:19-cv-01043-EPG Document 51 Filed 04/21/21 Page 12 of 12



 1                                        ORDER
 2            For good cause shown, the Court GRANTS the parties’ stipulation for a
 3   protective order (ECF No. 50) covering materials produced or received (including
 4   in response to subpoenas) as a result of the agreed early settlement conference,
 5   and/or through formal and informal discovery in this Action.
 6
     IT IS SO ORDERED.
 7
 8
     Dated:     April 21, 2021                    /s/
 9                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            12
